DETAILED ACTION
	Response to Amendment
 The amendment filed on 02/02/2022 has been entered and considered by Examiner. Claims 1, 2, 4-9, 11-16, and 18-21 are presented for examination. This Action is made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-9, 11-16, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The findings in the rejection of 35 U.S.C. 112(a), from the Patent Board Decision issued on 12/22/2021, for claims 1, 8, and 15 are maintained by the Primary Examiner for the following reasons:
The Applicant’s original filed specification and/or drawings fail to address the amended limitations of “booting the mobile platform upon verification of the digital certificate of the 1CC using the operating system information corresponding to the one of the digital signatures” in claims 1 and 15 and “boot the mobile platform upon verification of the digital certificate of the 1CC using the operating system information corresponding to the one of the digital signatures” on claim 8.  The current amendment has no disclosure of using the operating system information that is part of the digital signature to boot the mobile platform upon verification of the digital certificate of the ICC.  “Operating system(s)” is only mentioned twice in the filed specification, 
Furthermore, Applicant’s remarks provide no evidence that there is any support in the specification as filed, but merely concludes that Applicant addressed the PTAB’s rejection via the current amendment.  Applicant fails to distinctly point out on the remarks section where the amended limitations can be found.  The Examiner respectfully request the Applicant to withdraw all the amendments added to the current examination which are not supported by the filed specification.  The 35 USC 112(a) rejection is maintained based on the above reasons. 
	Claims 2, 4-7, 9, 11-14, 16, and 18-21 are also rejected by virtue of their dependency on claims 1, 8, and 15.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing 

Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ, RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642